Title: From James Madison to Thomas Cramer, 13 April 1822
From: Madison, James
To: Cramer, Thomas


                
                    Sir:
                    Apl. 13 1822
                
                I recd. a few days ago your favor communicatg the resolution of the Agricultural Society of the Valley, placing my name on the list of its honorary members. I feel much indebted to the Society for this flattering mark of their attention, for which I beg that my acknowledgts. may be presented. I wish there were not necessarily mingled with them, a regret that no returns of more value are likely to be in my power. I thank you Sir for the kind expressions from yourself, which accompany the communication. With friendly respects
            